UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 8-K CURRENT REPORT  Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 3, 2009 MARLEY COFFEE INC.  (Exact name of registrant as specified in its charter) Nevada  (State or other jurisdiction of incorporation) 000-52161  (Commission File Number) N/A  (IRS Employer Identification No.) 357 South Fairfax Avenue, Suite 321 Los Angeles, CA 90036  (Address of principal executive offices and Zip Code) (310) 467-9832 Registrant's telephone number, including area code ITEM 5.01. CHANGES IN CONTROL OF REGISTRANT. On June 3, 2009, Marley Coffee Inc.’s (the “Company”), former Director, David O’Neill, and Rohan Marley entered into a Stock Transfer Agreement whereby Mr. Marley transferred his 12,635,592 shares of common stock in the Company, representing 38.7% of the Company’s outstanding shares of common stock, to David O’Neill. As a result of the Closing, Mr. O’Neill obtained control of approximately 38.7% of the Company’s voting shares. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 3, 2009 MARLEY COFFEE INC. /s/ Shane Whittle Shane Whittle   President & Director
